Exhibit 10.3
SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT
          SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Second Lien IP Security Agreement”) dated November 16, 2010, is made by the
Persons listed on the signature pages hereof (collectively, the “Grantors”) in
favor of U.S. Bank National Association, (“US Bank”), as collateral trustee (the
“Collateral Trustee”) for the Secured Parties (as defined in the Second Lien
Indenture referred to below).
          WHEREAS, Terremark Worldwide, Inc., a Delaware corporation (the
“Company”) and the Grantors have entered into an Indenture dated as of
November 16, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Second Lien Indenture”), with The Bank of New
York Mellon Trust Company, N.A., as trustee, (the “Second Lien Trustee”) and the
Guarantors party thereto.
          WHEREAS, the Company and the Grantors have entered into a Collateral
Trust Agreement with the Collateral Trustee, the Second Lien Trustee and the
other parties party thereto (the “Collateral Trust Agreement”). Terms defined in
the Second Lien Indenture or the Collateral Trust Agreement and not otherwise
defined herein are used herein as defined in the Second Lien Indenture or
Collateral Trust Agreement, as the context may require.
          WHEREAS, as a condition precedent to the entry into the Junior Lien
Documents by the Junior Lien Representatives and the other holders of Junior
Lien Obligations, each Grantor has executed and delivered that certain Second
Lien Security Agreement dated November 16, 2010, made by the Grantors to the
Collateral Trustee (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Second Lien Security Agreement”).
          WHEREAS, under the terms of the Second Lien Security Agreement, the
Grantors have granted to the Collateral Trustee, for the ratable benefit of the
Secured Parties, a second priority security interest in, among other property,
certain intellectual property of the Grantors, and have agreed as a condition
thereof to execute this Second Lien IP Security Agreement for recording with the
U.S. Patent and Trademark Office, the United States Copyright Office and other
governmental authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
          SECTION 1. Grant of Security. Each Grantor hereby grants to the
Collateral Trustee for the ratable benefit of the Secured Parties a second
priority security interest in all of such Grantor’s right, title and interest in
and to the following (the “Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

 



--------------------------------------------------------------------------------



 



     (iii) all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);
     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
          SECTION 2. Security for Obligations. The grant of a security interest
in the Collateral by each Grantor under this Second Lien IP Security Agreement
secures the payment of all Secured Obligations of such Grantor now or hereafter
existing under or in respect of the Junior Lien Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Second Lien IP Security Agreement secures, as to each
Grantor, the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by such Grantor to any Secured Party under
the Junior Lien Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Grantor.
          SECTION 3. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this Second Lien
IP Security Agreement.
          SECTION 4. Execution in Counterparts. This Second Lien IP Security
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
          SECTION 5. Grants, Rights and Remedies. This Second Lien IP Security
Agreement has been entered into in conjunction with the provisions of the Second
Lien Security Agreement. Each Grantor does hereby acknowledge and confirm that
the grant of the security interest hereunder to, and the rights and remedies of,
the Collateral Trustee with respect to the Collateral are more fully set forth
in the Second Lien Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.
          SECTION 6. Governing Law. This Second Lien IP Security Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York without regard to its conflict of law principles that would cause the law
of another jurisdiction to apply (other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law).

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            TERREMARK WORLDWIDE, INC.

TERREMARK NORTH AMERICA, INC.

TERREMARK EUROPE, INC.

TERRENAP DATA CENTERS, INC.

PARK WEST TELECOMMUNICATIONS INVESTORS, INC.

TECOTA SERVICES CORP.

TECHNOLOGY CENTER OF THE AMERICAS, LLC

TERREMARK FINANCIAL SERVICES, INC.

TERREMARK FORTUNE HOUSE #1, INC.

TERREMARK LATIN AMERICA, INC.

TERREMARK MANAGEMENT SERVICES, INC.

TERREMARK REALTY, INC.

TERREMARK TECHNOLOGY CONTRACTORS, INC.

TERREMARK TRADEMARK HOLDINGS, INC.

TERRENAP SERVICES, INC.

SPECTRUM TELECOMMUNICATIONS CORP.

NAP OF THE CAPITAL REGION, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Signature Page to the Second Lien Intellectual Property Security Agreement

 



--------------------------------------------------------------------------------



 



            NAP OF THE CAPITAL REGION II, LLC

NAP WEST, LLC

NAP WEST II LLC

TERREMARK PERU LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Treasurer        TERREMARK DATAVAULTING LLC

By its sole member:
Terremark North America, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer        TERREMARK FEDERAL GROUP, INC.
      By:   /s/ Nelson Fonseca         Name:   Nelson Fonseca        Title:  
Chief Financial Officer              Address for notices for each Grantor:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

Signature Page to the Second Lien Intellectual Property Security Agreement

 



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED:

U.S. BANK NATIONAL ASSOCIATION
as Collateral Trustee
      By:   /s/ Thomas S. Maple III         Name:   Thomas S. Maple III       
Title:   Vice President       

Signature Page to the Second Lien Intellectual Property Security Agreement

 